PER CURIAM.
Petitioner, as the result of his conviction of various moving traffic violations, accumu*634lated over twelve points” and after due administrative proceedings his operator’s permit was revoked.1
All of the questions raised by petitioner in his appeal have heretofore been decided by this court adversely to his contentions.2
Affirmed.

. See Part V, Traffic and Motor Vehicle Regulations.


. See Glenn v. Commissioners of District of Columbia, D.C.Mun.App., 146 A.2d 575; Tillman v. Director of Vehicles, etc., D.C.Mun.App., 144 A.2d 922; Daniels v. Director of Vehicles and Traffic of District of Columbia, D.C.Mun.App., 143 A.2d 95; Ritch v. Director of Vehicles and Traffic of District of Columbia, D.C.Mun.App., 124 A.2d 301; Lambert v. Board of Com’rs of District of Columbia, D.C.Mun.App., 116 A.2d 926.